REQUESTED BY: Dear Senator Wesely:
Our office is in receipt of your letter of January 11, 1980, in which you have requested an opinion concerning proposed legislation regarding the motor vehicle safety inspection statutes. At the present time our office is involved in litigation in the Douglas County District Court regarding the constitutionality of the statute as a whole. Certain attacks have been made concerning the various exemptions contained in section 60-1701, R.R.S. 1943. It is urged that the various exemptions are unreasonable and arbitrary, thereby making the law unconstitutional.
In that our office is defending the constitutionality of the statute in its present form, it would be inappropriate for us to render an opinion concerning the merits of the case. However, the exemption given to car dealers and to their employees (including their respective families) has been attacked. In the event that this particular exemption is declared to be unconstitutional or invalid, it would appear that the legislation which you have proposed would cure a defect in the law. However, it should be noted that other exemptions have been attacked as well.
We would also point out that the decision rendered by Judge Burke did not determine the constitutionality of the statute. This issue is pending at the present time, and is still to be resolved.
If our office can be of further assistance to you on this matter, please contact the undersigned.